Name: Council Regulation (EU) 2019/952 of 17 May 2019 on the allocation of fishing opportunities under the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (2019-2024)
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  European construction;  Africa;  international affairs
 Date Published: nan

 12.6.2019 EN Official Journal of the European Union L 154/31 COUNCIL REGULATION (EU) 2019/952 of 17 May 2019 on the allocation of fishing opportunities under the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (2019-2024) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 19 December 2006, the Council adopted Regulation (EC) No 2027/2006 (1), concluding the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (2) (the Agreement). The Agreement entered into force on 30 March 2007, was tacitly renewed and remains in force. (2) The previous protocol to this Agreement has expired on 22 December 2018. (3) The Commission has negotiated on behalf of the Union a new protocol. As a result of those negotiations the new protocol was initialled on 12 October 2018. (4) In accordance with Council Decision (EU) 2019/951 (3), the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (2019-2024) (the Protocol) was signed on 20 May 2019. (5) The fishing opportunities provided for in the Protocol should be allocated among the Member States for the duration of application of the Protocol. (6) The Protocol will apply on a provisional basis as from the of signature thereof in order to ensure an expeditious start to fishing activities of Union vessels. This Regulation should therefore apply from the same date, HAS ADOPTED THIS REGULATION: Article 1 The fishing opportunities established under the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Capo Verde (2019-2024) shall be allocated among the Member States as follows: (a) tuna seiners: Spain: 16 vessels; France: 12 vessels; (b) surface longliners: Spain: 21 vessels; Portugal: 6 vessels; (c) pole-and-line tuna vessels: Spain: 8 vessels; France: 4 vessels; Portugal: 2 vessels. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 20 May 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2019. For the Council The President E.O. TEODOROVICI (1) Council Regulation (EC) No 2027/2006 of 19 December 2006 on the conclusion of the Fisheries partnership agreement between the European Community and the Republic of Cape Verde (OJ L 414, 30.12.2006, p. 1). (2) OJ L 414, 30.12.2006, p. 3. (3) Council Decision (EU) 2019/951 of 17 May 2019 on the signing, on behalf of the European Union, and provisional application of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (2019-2024) (see page 1 of this Official Journal).